Citation Nr: 0902558	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  06-11 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for 
post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
RO, which granted service connection for PTSD and assigned a 
disability rating of 50 percent.  Subsequently, by way of a 
January 2006 rating decision, the RO increased the initial 
rating decision to 70 percent as of the date of his initial 
claim of service connection.  The veteran continues to appeal 
for the assignment of a higher initial evaluation.

The Board remanded this case in June 2008.  It returns now 
for appellate consideration.


FINDING OF FACT

The veteran's PTSD has been manifested by the following: 
severe depression, a nervous and restricted affect, recurrent 
and severe panic attacks, impaired impulse control, excessive 
anger and irritability, suicidal and homicidal thoughts, 
isolation, daytime flashbacks, exaggerated startle response, 
hypervigilance, severe nightmares, sleep disturbance, and 
audio-visual hallucinations and delusions.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 70 percent 
for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

Prior to the initial adjudication of the veteran's claim, a 
letter dated in August 2005 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Pelegrini II, 
18 Vet. App. at 120-21.  This letter advised the veteran of 
the information necessary to substantiate the claim, and of 
his and VA's respective obligations for obtaining specified 
different types of evidence.  The veteran was informed he 
must give VA enough information about evidence not in his 
possession so that VA could request it from the person or 
agency that has it, and that he should send VA any evidence 
in his possession that pertained to his claim.  He was also 
told that it was his responsibility to support the claim with 
appropriate evidence.  

The Court has held that "the statutory scheme contemplates 
that once a decision awarding service connection, a 
disability rating, and an effective date has been made, 
section 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated."  Dingess v. Nicholson, 19 Vet. 
App. 473, 490 (2006).  In this case, the veteran's claim was 
granted, a disability rating and effective date assigned, in 
an October 2005 decision of the RO.  VA's duty to notify 
under 38 U.S.C.A. § 5103(a) is discharged.  See Sutton v. 
Nicholson, 20 Vet. App. 419 (2006).  In any event, it is 
noted that the veteran was given proper notice in an April 
2006 letter and was given ample opportunity to respond.  
Subsequent to the issuance of this letter, the veteran's 
claim was readjudicated in an October 2008 Supplemental 
Statement of the Case (SSOC).  Thus, there was no deficiency 
in notice and a harmless error analysis is not necessary.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).

The RO provided the veteran with appropriate VA psychiatric 
examinations in September 2005 and August 2008.  There is no 
objective evidence indicating that there has been a material 
change in the severity of the veteran's service-connected 
PTSD since he was last examined.  38 C.F.R. § 3.327(a).  The 
duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  VAOPGCPREC 11-95.  
The 2005 and 2008 VA examination reports are thorough and 
supported by VA outpatient treatment records.  The 
examinations in this case are adequate upon which to base a 
decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).



II. Initial Rating

The veteran seeks a higher initial rating for his service-
connected PTSD, currently evaluated as 70 percent disabling.  
For the reasons that follow, the Board finds that a higher 
initial rating is not warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim, a practice known as a "staged rating."  
Fenderson v. West, 12 Vet. App 119 (1999); see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  The regulations establish a general 
rating formula for mental disorders.  See 38 C.F.R. § 4.130 
(2008).  Ratings are assigned according to the manifestation 
of particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after 
that phrase are not intended to constitute an exhaustive 
list, but rather are to serve as examples of the type and 
degree of the symptoms, or their effects, that would justify 
a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).  Accordingly, the evidence considered in determining 
the level of impairment under § 4.130 is not restricted to 
the symptoms provided in the diagnostic code.  Instead, VA 
must consider all symptoms of a claimant's disability that 
affect the level of occupational and social impairment, 
including, if applicable, those identified in the American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) (DSM-IV).

Under the provisions for rating psychiatric disorders, a 70 
percent disability rating requires evidence of the following:

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting; inability to establish and 
maintain effective relationships.) 

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411.  

Within the DSM-IV, Global Assessment Functioning (GAF) scores 
are a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996).  While not determinative, a GAF score is highly 
probative as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

According to the GAF scale, a score of 41 to 50 represents 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  Id.  A score of 31 to 40 
reflects some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  Id.

The veteran is assigned a 70 percent initial disability 
rating for his service-connected PTSD.  After a careful 
review of the record, the Board finds that the veteran's 
demonstrated PTSD symptomatology warrants a continuation of 
the currently assigned 70 percent rating.  Throughout the 
development of the claim, the veteran was afforded VA 
psychiatric examinations in September 2005 and August 2008 to 
assess the current nature and severity of his PTSD.  The 
evidence of record also includes VA outpatient treatment 
records and treatment records dated from December 1994 to 
July 1996 from the Carl Albert Community Mental Health 
Center.  Overall, the evidence is not indicative of total 
occupational and social impairment so as to warrant a higher 
initial rating.  

Based on the medical evidence of record, the veteran's 
symptomatology demonstrates a moderately severe level of 
occupational and social impairment.  The evidence shows that 
the veteran has had suicidal and homicidal thoughts but that 
he would not act on them.  He has severe depression, a 
nervous and restricted affect, and recurrent and severe panic 
attacks.  The veteran also experiences impaired impulse 
control, excessive anger and irritability, and daytime 
flashbacks.  He is shown to have exaggerated startle 
response, hypervigilance, severe nightmares, and sleep 
disturbance.  The veteran has also experienced audio-visual 
hallucinations and delusions.  Specifically, he reports that 
he sometimes hears Vietnamese voices.  On one occasion, he 
came back from the woods dressed in camouflage, thinking he 
was back in Vietnam; when he saw his wife and children, he 
thought they were Vietnamese soldiers and pointed a firearm 
at them.  The medical evidence further shows that the veteran 
makes efforts to avoid stimuli that remind him of trauma, and 
exhibits symptoms of detachment from others, concentration 
problems, and impaired judgment caused by anger outbursts and 
isolation.  

With respect to social impairment, the veteran has been 
married to his first and only wife for almost 40 years.  He 
reports that they have temporary separations when he becomes 
angry but that overall she has supported him all this time.  
The veteran and his wife have two grown children whom he 
describes as very supportive.  The veteran only goes shopping 
in small stores or where there are few people, and only goes 
out to eat where he can sit facing the door with his back 
against the wall.  He reports that he occasionally gets 
together with friends, occasionally visits his daughters, and 
is able to drive without difficulty.  He also states that he 
avoids being around Vietnamese people and that hearing the 
Vietnamese language in particular really sets him off.  

As it relates to occupational impairment, the veteran was 
employed as a correctional officer at the Oklahoma Department 
of Corrections for 31 years.  He retired in 2005 because of 
health problems and because he couldn't cope with the stress 
anymore.  The veteran is proud that he was able to work until 
retirement despite recurrent and severe panic attacks.  He 
continues to work part time as a police officer, however, he 
does have significant problems with anger.  

At the September 2005 VA psychiatric examination, the veteran 
was assigned a GAF score of 39, which reflects some 
impairment in reality testing or communication, or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood.  See DSM-IV at 46.  
His GAF score of 50 at the August 2008 examination indicates 
serious symptoms or serious impairment in social and 
occupational functioning.  See id.  

Considering the totality of the evidence, the Board finds 
that the veteran is not entitled to a higher initial rating.  
The evidence does not demonstrate that the veteran exhibits 
symptoms that would warrant a 100 percent disability rating, 
such as gross impairment in thought processes or 
communication; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living; disorientation to time or 
place; or memory loss for names of close relatives, own 
occupation, or own name.  The veteran's GAF scores of 39 and 
50 are at worse indicative of some impairment in reality 
testing or communication, or major impairment in several 
areas.  However, he is not shown to have total social and 
occupational impairment.  The evidence demonstrates that the 
veteran has clear speech with a fair ability to express 
himself, logical thinking, and average intelligence, and that 
he is able to maintain minimal personal hygiene and other 
activities of daily living.  It is also shown that the 
veteran does not exhibit blocking, circumstantiality, 
tangentiality, perseveration, flight of  ideas, or looseness 
of association.  Furthermore, the evidence shows that the 
veteran is able to work part-time, go out to eat with 
friends, and drive without problems.  The findings indicate 
an overall level of occupational and social impairment that 
is appropriately represented by a 70 percent disability 
rating.  Therefore, a higher rating of 100 percent is not 
warranted.

The Board acknowledges the veteran's contention that he 
deserves a higher rating for his PTSD.  The veteran can 
attest to factual matters of which he has first-hand 
knowledge, e.g., that he had to retire because he could no 
longer cope with the stress of his job.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  However, the 
veteran as a lay person has not been shown to be capable of 
making medical conclusions, thus, his statements regarding 
the severity of his disability are not competent.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  While the veteran 
is competent to report what comes to him through his senses, 
he does not have medical expertise.  See Layno v. Brown, 6 
Vet. App. 465, 469-470 (1994).  Therefore, he cannot provide 
a competent opinion regarding the severity of his PTSD.

The evidence does not show that the veteran's symptoms have 
risen to the level for a rating in excess of 70 percent at 
any time during the period on appeal.  Therefore, the Board 
concludes that staged ratings are inapplicable.

A review of the record also reveals that the RO apparently 
considered and declined to refer the evaluation of the 
veteran's PTSD to the VA Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  The Board has considered the potential 
application of this provision, which is available for 
exceptional cases where scheduler evaluations are found to be 
inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the veteran's disability has not been shown 
to cause marked interference with employment beyond that 
contemplated by the Schedule for Rating Disabilities; has not 
necessitated frequent periods of hospitalization; and has not 
otherwise rendered impractical the application of the regular 
schedular standards utilized to evaluate the severity of the 
disability.  Thus, the Board finds that the requirements for 
an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995). 

In light of the foregoing, the Board concludes that the 
veteran is appropriately compensated for his PTSD with an 
initial evaluation of 70 percent.  Although the veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim for an initial rating in excess 
of 70 percent for PTSD.  See Gilbert, 1 Vet. App. at 53.  

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an initial rating in excess of 70 percent for 
PTSD is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


